In a proceeding pursuant to CPLR article 78 to compel respondent to remove certain material from petitioner’s personnel file, the appeals are from (1) a judgment of the Supreme Court, Westchester County (Ferraro, J.), entered January 10, 1984, which dismissed the proceeding on the merits, and (2) an order of the same court (Marbach, J.), entered June 6, 1984, which denied petitioner’s motion for leave to renew.
Appeals dismissed, without costs or disbursements.
Subsequent to the argument of these appeals, the respondent determined to "rescind the * * * letter in question” and stated that the letter "will not be included in [petitioner’s] personnel folder”. Accordingly, the issues raised in this proceeding to compel respondent to remove the letter have been rendered moot. Mollen, P. J., Gibbons, Rubin and Kooper, JJ., concur. [122 Misc 2d 370.]